Citation Nr: 1611432	
Decision Date: 03/22/16    Archive Date: 03/29/16

DOCKET NO.  09-14 050	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South Carolina


THE ISSUES

1.  Entitlement to service connection for bilateral hearing loss.

2.  Entitlement to a compensable rating for scars of the right upper arm, right scapula, right eyebrow, and chest.


REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

T. Berryman, Associate Counsel



INTRODUCTION

The Veteran had active military service from February 1964 to May 1972 and October 2001 to October 2002, to include service in the Republic of Vietnam.  The Veteran was awarded the Purple Heart for injuries sustained in combat.

This case comes before the Board of Veterans' Appeals (Board) on appeal from a July 2007 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Columbia, South Carolina.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

Regarding the Veteran's service connection claim for bilateral hearing loss, while the Veteran's service treatment records show that his hearing fell within the normal ranges at his February 1964 enlistment examination and his separation February 1972 active service separation examination, he nonetheless had shifts in hearing threshold levels.  His right ear had a 15 Hertz shift at the 4000 level and his left ear had a 10 Hertz shift at the 4000 level (when ASA standards were converted to ISO-ANSI standards for the 1964 test).

The Veteran served as an infantryman, had service in the Republic of Vietnam, and received the Purple Heart for injuries sustained during combat.  Thus, noise exposure is conceded.

Regarding the claim for a compensable rating for the Veteran's scars, the Veteran was last afforded a VA examination in March 2009.  However, in April 2009, the Veteran reported that his scars resulted in right hand numbness and chest pain, which suggests the possibility that an increase in severity has occurred.

In light of the above, the Board finds that the Veteran should be afforded a new VA examination to obtain an opinion on the significance, if any, of the threshold shifts in hearing acuity between the Veteran's entrance and separation examinations and the etiology of any current hearing loss.  In addition, a new examination is required to evaluate the current nature and severity of the Veteran's service-connected scars.  See McLendon v. Nicholson, 20 Vet. App. 79, 83 (2006).

Accordingly, the case is REMANDED for the following action:

1.  Schedule the Veteran for a VA audiology examination.  The examiner should provide an opinion as to whether it is at least as likely as not (50 percent or better probability) that the Veteran's bilateral hearing loss either began during or was otherwise caused by his military service, to include noise exposure sustained therein.  Why or why not?  

The examiner should specifically comment on the clinical significance, if any, of threshold shifts in the Veteran's hearing acuity during his active service and whether those shifts suggest that military noise exposure caused his current hearing loss.

2.  Schedule the Veteran for a VA examination to determine the current nature and severity of his scars.  The examiner should specifically comment on any right hand numbness and/or chest pain due to the Veteran's scars and should indicate whether they are indicative of any residual disability from the Veteran's shell fragment wounds.  

3.  Then readjudicate the appeal.  If the claims remain denied, provide the Veteran and his representative with a supplemental statement of the case and allow an appropriate time for response. 

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
MATTHEW W. BLACKWELDER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).




